Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
All of the limitations of claim 6 are found in parent claim 1, rendering claim 6 redundant. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-9, 18, and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 7 and 8 further define the functionally claimed plant of the apparatus.
Claims 9 and 18 recite the result of the applied apparatus but does not further limit the structure of said apparatus.
 Claims 18 and 22 further defines the functionally claimed plant of the apparatus. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6-10, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette US 2008/0222949 in view of Hess US 2009/0288340.
Regarding claims 1, 6-9, and 22, Bissonnette discloses a plant cultivation apparatus comprising: a housing (1) having a nutrient medium space; a cultivation member disposed above the nutrient medium space and comprising a cultivation plate (3) on which the seedling is cultivated; and a light source (124) member disposed above the cultivation plate (Bissonnette, Figure 1), wherein the light source member comprises a main light source and an auxiliary light source (Bissonnette, Figure 8), and wherein the main light source and the auxiliary light source emit light during a light period and do not emit light during a dark period, the light period being set to 16 hours per day and the dark period being set to 8 hours per day (Bissonnette, ¶00213). Not disclosed is the main light source emitting light having at least two peak wavelengths. Hess teaches a light source of a plant cultivation apparatus emitting light having at least two peak wavelengths (Hess, abstract, ¶0054). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Bissonnette so that the light source emitted at least two peak wavelengths, as taught by Hess, as to provide varied light to the plants during different stages of growth. Bissonnette in view of Hess is capable of performing the functional language of the claims. 
Regarding claim 3, Bissonnette in view of Hess further discloses the main light source emits red light and blue light (Hess, abstract).
Regarding claim 10, Bissonnette in view of Hess further discloses the light source member emits light having a wavelength of 400 nm to 700 nm (Hess, ¶0054).

1, 3, 6-11, 17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette US 2008/0222949 in view of Goto et al US 2021/0351328.
Regarding claims 1, 6-9, and 22, Bissonnette discloses a plant cultivation apparatus comprising: a housing (1) having a nutrient medium space; a cultivation member disposed above the nutrient medium space and comprising a cultivation plate (3) on which the seedling is cultivated; and a light source (124) member disposed above the cultivation plate (Bissonnette, Figure 1), wherein the light source member comprises a main light source and an auxiliary light source (Bissonnette, Figure 8), and wherein the main light source and the auxiliary light source emit light during a light period and do not emit light during a dark period, the light period being set to 16 hours per day and the dark period being set to 8 hours per day (Bissonnette, ¶00213). Not disclosed is the main light source emitting light having at least two peak wavelengths. Hess teaches a light source of a plant cultivation apparatus emitting light having at least two peak wavelengths (Goto, Figure 10). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Bissonnette so that the light source emitted at least two peak wavelengths, as taught by Goto, as to provide varied light to the plants during different stages of growth. Bissonnette in view of Goto is capable of performing the functional language of the claims. 
Regarding claim 3, Bissonnette in view of Goto further discloses the main light source emits red light and blue light (Goto, ¶0228).
Regarding claim 10, Bissonnette in view of Goto further discloses the light source member emits light having a wavelength of 400 nm to 700 nm (Goto, Figure 10).
Regarding claim 11, Bissonnette in view of Goto further discloses the light emitted from the light source member has a light intensity of greater than 27 PPFD(pmol/m2/s) and less than 268 PPFD (Goto, ¶0142).
Regarding claim 17, Bissonnette in view of Goto discloses a plant cultivation light source  (124) comprising: a main light source and an auxiliary light source (Bissonnette, Figure 8), wherein the main light source and the auxiliary light source emit light during a light period and do not emit light during a dark period, the light period being set to 16 hours per day and the dark period being set to 8 hours per day (Bissonnette, ¶00213). Not disclosed is the main light source emitting light having at least two peak wavelengths. Hess teaches a light source of a plant cultivation apparatus emitting light having at least two peak wavelengths (Hess, abstract, ¶0054) including a first peak wavelength and a second peak wavelength greater than the first peak wavelength, and wherein light intensity at the first peak wavelength and light intensity at the second peak wavelength are higher than light intensity at wavelengths that are greater than the first peak wavelength and smaller than the second peak wavelength (Hess, Figure 10). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Bissonnette so that the light source emitted at least two peak wavelengths, as taught by Hess, as to provide varied light to the plants during different stages of growth.

Allowable Subject Matter
Claims 2, 4, 5, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12, 14-16, and 18-20 are allowed.
Goto teaches the intensity of the first and second peaks differing, teaching away from the claimed invention (Goto, ¶0036).

Response to Arguments
Applicant’s arguments filed 09/22/2022, with respect to claims 12, 14, 16, and 18-20 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant’s arguments filed 09/22/2022, with respect to the rejection(s) of claim(s) 1-11 under 35 USC 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Bissonnette in view of Goto, and Bissonnette in view of Hess.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642